Case 2:19-cr-00219-MJH Document 36-5 Filed 08/16/19 Page 1of5

 

 

 

 

 

 

 

 

 

 

 

 
  

| Pittsburgh, PA 15216
7300 | Fax: 412-571-7305 | Www. pps.k12.pa.us/brashear

390.Crane Avenue
Phone: 41 2-529-

Kimberly Safran, Principal

Marco Corona, Vice Principal -—1
Brandon Geor:

Steven Trava

1%-12th
ge, Vice Principal — 10%

NU, Vice Principal - 9th
April 25,2017.

Dear Mustafa Alowemer 9,

The faculty of Pitts
congratulate you
Award during the
AS such, you hav

burgh Brashear High School would like to take this ere
on achieving the Brashear High School Scholastic SC or yet
school year. You are among the first to receive this nonorec.@ High
e just joined a new group of proud Lettermen of Br

   

To achieve the award, you had to make honor grades at least three ou

| ingle indication —
report periods this school year. Your grades are probably ne we oui “paycheck”
_ of how well you are doing at Brashear High School. Noa for your future. You _
representing the knowledge you have acquired in prepara t demonstrates Hare
have done well. Your hard work and academic achievement d . ee
are a true Brashear Bull!

 

  

   
 
  

 

 

WE CONGRATULATE YOU ON A JOB WELL DONE!

Marco Corona Brandon aeorgs
Vice Principal. Vice Principal
2 Principal —V NCE
lee ee a

 

 

 

   
  

 

 
-19-cr-00219-MJH Document

Case 2

4 MLUS*

 

THIS IS TO CERTIFY THAT

5

 

 

qf

i HAS MAINTAINED & CUMULATIVE GRADE POINT AVERAGE OF 3.0 — 3.49
iP AND IS HEREBY AWARDED

i

,

 

 

 

 

 

 

 
5 -Filed'08/16/19 Page 4 of 5

Document 36

 

a

 

     
           

   

THIS IS TO CERTIFY THAT

 

HAS ACHIEVED &A HIGH STANDARD OF ACADEMIC EXCELLENCE AND
IS HEREBY PLACED ON THE

.O Ba BLas

AT PITTSBURGH BRASHEAR HIGH SCHOOL

 

_ ‘THIS NINTH DAY OF NOVEMBER TWO THOUSAND AND EIGHTTEEN:

 

 

 

 

 
 

CERTIFICATE of ACHIEVEMENT

THIS ACKNOWLEDGES THAT

 

Mustafa Mousab Alowemer

 

 

HAS SUCCESSFULLY ACHIEVED HIGH HONOR ROLL

Pittsburgh Brashear High School

 

 

 

 

 

 

 

 

 

 
